DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt and entry of the response dated 11/1/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The rejection of certain claims as anticipated by Choi et al is withdrawn in light of amendment of the claims.  The so-called “signaling” domains of Choi et al (e.g. fluorescent proteins) are not found on the exterior of the exosomes, but rather the interior.

Claim(s) 1, 3-9, 11, 12, 16, 20-24, 26, 31, 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (USPGPUB 2018/0015182, cited by applicants).  This is a new rejection necessitated by amendment of the claims.
Lu et al teach exosomes comprising fusion proteins, said fusion proteins comprising a peptide/protein “signaling” domain on the outer surface (which can be a fluorescent protein such as GFP or RFP) and an exosome specific marker or protein, e.g. CD9, CD63, CD81.  CD9, CD63 and CD81 are taught to be tetraspanins, or four-pass transmembrane proteins.  See the abstract, Fig 2A, Figs 3-4 ¶’s [0005]-[0011], [0018].  One “signaling domain” is considered to the N-terminal region of any of the CD molecules listed above as diagrammed in Fig. 2A, with the N-terminus of the domain being the left-most transmembrane domain and originating inside the endosome.  The C-terminus of this signaling domain is thus linked to the N-terminus of the “outer surface peptide” of the same figure.  Thus, one example of a signaling domain of Lu et al is considered to comprise, from left to right, transmembrane domains 1, 2 and 3, respectively, of the CD molecules.  The limitations of claim 7 are intended use limitations.  Because the exosomes of Lu et al could express the fusion proteins to such a degree that they were visible via microscopy (e.g. Figs 3-5), the exosomes of Lu et al are considered to meet the requirements of claim 7. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997), (MPEP 2111.02).  The exosomes of Fig. 1B meet the size limitations of instant claim 8.  Different fusion proteins may display different peptides in the loops or outer-vesicle space (claim 1) or replace the N terminus and first transmembrane domain (Fig. 6, ¶[0015]), which is the situation recited by instant claim 32.  The fusion proteins may comprise a linker (page 5, “Sequences”).
Response to Arguments
Applicant's arguments filed 11/1/2022 have been fully considered but they are not persuasive.  Much of applicant’s assertions are directed to the previously cited Choi et al reference (US 2018/0117117).  The rejections above no longer rely upon Choi et al, thus such assertions are moot.  
Applicants assert that the Examiner did not identify any signaling domains from the list of such as found in claims 1.  Such is not convincing.  The EGFP, RGP and GFP of Choi and Lu et al are indeed “fluorescent proteins”, as broadly recited in claim 1.   
Applicants assert that the Examiner has applied the intended use interpretation of claim 7 improperly.  Such is not convincing as the claim recites a clear intended use with target cells.  A plurality of proteins (e.g. more than one) is taught by Lu et al for reasons above, as the proteins are in such great number they are visible via light microscopy. Further, there is no requirement of any given density as applicants assert.  The limitation in question does not add any significant structure to the parent claim, only implying that several fusion proteins are present in order that a “cluster” might be formed when the exosomes are used with a target cell.  Such a number of fusion proteins is considered to have been met for reasons above and of record.  According to MPEP § 2112.01, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-12, 16-18, 20-27, 31, 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (USPGPUB 2018/0015182) in view of Copik et al (USPGPUB 2017/0333479, cited by applicants as US 11,260,076).  This is a new rejection necessitated by amendment of the claims.
The teachings of Lu et al are as above and applied as before.  Lu et al do not teach exosomal fusion proteins comprising the domains/proteins recited in claims 10 and 25 or an Fc domain linker.  Lu et al does teach the flexibility of their system to include any therapeutic protein for delivery via exosomes (¶’s [0003]-[0008]).
Copik et al teach exosomes comprising one or more fusion peptides comprising a stimulating domain (e.g. 4-1BBL, CD155), a membrane-inserting peptide (such as CD4) that may further comprise human Fc, considered to be a “linker”.  See the abstract, ¶’s [0016]-[0018].
The claimed products are essentially disclosed by Lu et al with the exception of the specific domain and linker limitations.  The ordinary skilled artisan, seeking to prepare therapeutic exosomes, would have been motivated to use the domains and multiple fusion proteins of Copik et al with the products and methods of Lu et al because Copik et al teach the desirability for developing therapeutic exosomes comprising, e.g. 4-1BBL, that have utility for NK cell-based therapy.  It would have been obvious for the skilled artisan to do this because of the known benefit of generating exosomes for administration in the treatment of disease as taught by Lu and Copik et al.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Response to Arguments
Applicant's arguments filed 11/1/2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: 1) Copik does not disclose any of the recited signaling domains from claims 1 and 16; 2) Copik et al does not cure the deficiencies of Choi et al; 3) fusion of CD4 (a type I membrane protein) to 4-1BBL (a type II membrane protein) would not lead to surface display of 4-1BBL, which is more complex than asserted by the Examiner.
Regarding 1) and 3), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The limitations at issue are taught by Lu et al.
Regarding 2), Choi et al is not included in this rejection.
Further, regarding 3), the thrust of Copik et al is the surface expression of stimulatory peptides on exosomes derived from NK cells, not expression of such within exosomes. See ¶’s [0049], [0066], [0124].  CD4 is only one means for designing such displayed peptides, which are also fused to membrane-bound IL-21 or IL-15 (i.e. K562-mb15-41BBL, K562-mb21-41BBL cell lines, ¶ [0069]).  Further, applicant’s logic and assertions do not take into account the teachings of Lu et al regarding potential “targeting domains” and surface display of proteins and peptides. Finally, 4-1BBL is not the only protein or peptide disclosed by Copik et al for surface display.  For reasons above and of record, CD155 is also taught as a potential “signaling domain” by Copik et al.



Double Patenting
The rejection of the claims on the grounds of nonstatutory double patenting over the claims of application 17/377,550 is withdrawn due to amendment of the claims in both applications.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633